
	

113 HR 2649 IH: FCC ‘ABCs’ Act of 2013
U.S. House of Representatives
2013-07-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2649
		IN THE HOUSE OF REPRESENTATIVES
		
			July 10, 2013
			Mr. Latta introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Communications Act of 1934 to reform the
		  Federal Communications Commission by requiring an analysis of benefits and
		  costs during the rule making process and creating certain presumptions
		  regarding regulatory forbearance and biennial regulatory review
		  determinations.
	
	
		1.Short titleThis Act may be cited as the
			 FCC ‘ABCs’ Act of
			 2013.
		2.Analysis of
			 benefits and costs in FCC rule making process
			(a)In
			 generalSection 4 of the
			 Communications Act of 1934 (47 U.S.C. 154) is amended by adding at the end the
			 following new subsection:
				
					(p)(1)In the case of a
				proposed or final rule (including a proposed or final amendment to an existing
				rule) that may have an economically significant impact, the Commission shall
				include in the notice of proposed rule making or final rule, respectively, an
				analysis of the benefits and costs of the proposed or final rule that
				demonstrates that the benefits outweigh the costs, recognizing that some
				benefits and costs are difficult to quantify.
						(2)For purposes of this subsection, the term
				economically significant impact means an effect on the economy of
				$100,000,000 or more annually or a material adverse effect on the economy, a
				sector of the economy, productivity, competition, jobs, the environment, public
				health or safety, or State, local, or tribal governments or
				communities.
						.
			(b)No additional
			 appropriations authorizedThe amendment made by subsection (a)
			 does not authorize any appropriations for the express purpose, in whole or in
			 part, of carrying out such amendment.
			3.Presumption
			 regarding regulatory forbearance determinationSection 10 of the Communications Act of 1934
			 (47 U.S.C. 160) is amended by adding at the end the following new
			 subsection:
			
				(f)PresumptionIn making a determination under subsection
				(a), the Commission shall presume, absent clear and convincing evidence to the
				contrary, that the requirements for forbearance under such subsection are
				met.
				.
		4.Presumption
			 regarding biennial regulatory review determinationSection
			 11 of the Communications Act of 1934 (47 U.S.C. 161) is amended by adding at
			 the end the following new subsection:
			
				(c)PresumptionIn making a determination under subsection
				(a)(2), the Commission shall presume, absent clear and convincing evidence to
				the contrary, that the regulation is no longer necessary in the public interest
				as the result of meaningful economic competition between providers of
				telecommunications
				service.
				.
		
